Case 19-13429-MBK Doc 56 Filed 05/12/20 Entered 05/12/20 11:01:17                         Desc Main
 UNITED STATES BANKRUPTCYDocument
                            COURT Page 1 of 2
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)

 WILLIAM H. OLIVER, JR.
 Attorney for Debtor[s]
 2240 Highway 33-Suite 112
 Neptune, NJ 07753
 732-988-1500
 WO-7129


 In Re:                                                  Case No.:      ___________________
                                                                              19-13429
  John Troy                                              Judge:          ___________________
                                                                                MBK

                                                         Chapter:                13




               CHAPTER 13 DEBTOR’S CERTIFICATION IN OPPOSITION TO
               ‘       CREDITOR’S MOTION or CERTIFICATION OF DEFAULT
               ‘       TRUSTEE’S MOTION or CERTIFICATION OF DEFAULT


       The debtor in the above-captioned chapter 13 proceeding hereby objects to the following
(choose one):

          1.       ‘      Motion for Relief from the Automatic Stay filed

                          by________________________________________, creditor,

          A hearing has been scheduled for ____________________________, at __________m.
                                                                              9:00am

                                                   OR

                   ‘      Motion to Dismiss filed by the Standing Chapter 13 Trustee.

          A hearing has been scheduled for ____________________________,
                                                    06/10/2020           at _________
                                                                                9     __m.
                                                                                       a

                   ‘      Certification of Default filed by __________________________, creditor,

          I am requesting a hearing be scheduled on this matter.

                                                    OR

                   ‘      Certification of Default filed by Standing Chapter 13 Trustee

          I am requesting a hearing be scheduled on this matter.
Case 19-13429-MBK            Doc 56       Filed 05/12/20 Entered 05/12/20 11:01:17                       Desc Main
                                         Document      Page 2 of 2

                 2.       I am objecting to the above for the following reasons (choose one):

                 ‘        Payments have been made in the amount of $ ___________________, but
                          have not been accounted for. Documentation in support is attached hereto.


                 ‘        Payments have not been made for the following reasons and debtor
                          proposes repayment as follows (explain your answer):




                 ‘        The Trustee
                          Other       Motion
                                (explain your to Dismiss arises out of a misunderstanding.
                                              answer):
                           My attorney will file the claims for the State of NJ;
                           move against Valley National Bank to modify claims.



        3.       This certification is being made in an effort to resolve the issues raised by the
                 creditor in its motion.


        4.       I certify under penalty of perjury that the foregoing is true and correct.


Date: _______________________
       05/11/2020                                                       ______________________________
                                                                         /s/John Troy
                                                                        Debtor’s Signature

Date: _______________________                                           ______________________________
                                                                        Debtor’s Signature


NOTE:
1.      This form must be filed with the court and served upon the Standing Chapter 13 Trustee and creditor at
        least seven (7) days before the return date pursuant to D.N.J. LBR 9013-1(d), if filed in opposition to a
        Motion for Relief from the Automatic Stay or Trustee’s Motion to Dismiss.
2.      This form must be filed with the court and served upon the Standing Chapter 13 Trustee and creditor within
        14 days of the filing of a Creditor’s Certification of Default (under an Order Resolving Motion to Vacate
        Stay and/or Dismiss with Conditions) or a Trustee’s Certification of Default.


                  If this form is not filed the Motion or Certification of Default
                  will be deemed uncontested and no hearing will be scheduled.



                                                                                                            rev.12/1/09
